J-A27022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ERIN BOYLE AND STEPHEN BOYLE,             :   IN THE SUPERIOR COURT OF
 PARENTS AND NATURAL GUARDIANS             :        PENNSYLVANIA
 OF BB, A MINOR, AND IN THEIR              :
 OWN RIGHT                                 :
                                           :
                    Appellant              :
                                           :
                                           :
              v.                           :   No. 728 EDA 2021
                                           :
                                           :
 MAIN LINE HEALTH, INC., MAIN LINE         :
 HOSPITALS, INC., MAIN LINE                :
 HEALTHCARE, AND SCOTT BAILEY,             :
 MD                                        :

              Appeal from the Order Entered March 16, 2021
   In the Court of Common Pleas of Montgomery County Civil Division at
                         No(s): No. 2019-15082


BEFORE: PANELLA, P.J., DUBOW, J., and McCAFFERY, J.

DISSENTING STATEMENT BY DUBOW, J.:                  FILED JANUARY 10, 2022

       Although I agree with the Majority’s analysis of the psychiatrist-patient

privilege, I respectfully dissent because the Majority Opinion fails to follow the

holding in Greater Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc.,

88 A.3d 222 (Pa. Super. 2014) (en banc), that a party who files an untimely

Pa.R.A.P. 1925(b) statement has waived all issues raised on appeal. Id. at

227.   In this case, it is undisputed that Appellants filed an untimely Rule

1925(b) statement, and thus, I would find that Appellants waived the issues

raised on appeal and affirm the decision of the trial court.
J-A27022-21



       In Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998), the Supreme

Court created the bright-line rule that any issue not raised in a Rule 1925(b)

statement is waived. Id. at 420. See also Commonwealth v. Castillo, 888

A.2d 775, 780 (Pa. 2005) (reaffirming the “bright-line rule first set forth in

Lord” and holding that an untimely Rule 1925(b) statement results in waiver

of all issues on appeal). Applying this principle, the en banc panel of this Court

in Presque Isle concluded that “it is no longer within this Court’s discretion

to ignore the internal deficiencies of 1925(b) statements” and held that a party

who files an untimely 1925(b) statement has waived all issues on appeal. 88

A.3d at 224, 227.1

       In this case, the Majority Opinion excuses Appellant’s untimely Rule

1925(b) statement on the grounds that the trial court’s Rule 1925 Order was

defective because the trial court failed to designate “the place the appellant

can serve the Statement in person and the address to which the appellant can

mail the Statement as required by Subsection (b)(3)(iii).” See Majority Op.

at 11 (internal quotation marks omitted).        To support its newly created

exception to the timeliness requirement, the Majority relies on Rahn v.

Consol. Rail. Corp., 254 A.3d 738 (Pa. Super. 2021), and Berg v.

Nationwide Mut. Ins. Co., Inc., 6 A.3d 1002 (Pa. 2010) (plurality). Those

cases, however, are inapposite because they do not involve an appellant who
____________________________________________


1The en banc panel added that this rule only applied when the prothonotary
properly served the appellant with the Rule 1925 Order. In this case, it is
undisputed that the prothonotary properly served Appellants with the Rule
1925 Order.

                                           -2-
J-A27022-21



filed an untimely Rule 1925(b) statement; rather, they involve appellants who

did not properly serve the trial judge with a copy of the statement.

        In Rahn, the appellant timely filed his Rule 1925(b) statement in the

lower court. He did not, however, simultaneously serve it on the trial judge.

This Court excused the appellant’s imperfect service because the courts’ Rule

1925 order “did not specifically instruct [the appellant] to serve the trial judge

with his 1925(b) statement and did not contain certain information required

by Pa.R.A.P. 1925(b)(3)(iii). Rahn, 254 A.3d at 744. We, thus, overlooked

appellant’s improper service because the trial court’s Rule 1925 order did not

strictly comply with Rule 1925(b)(3)(iii). Timeliness was not an issue in Rahn.

        Similarly, in Berg, the appellants timely filed their court-ordered Rule

1925(b) statement but did not serve a copy on the trial judge. 6 A.3d at

1004.     The Supreme Court, applying the equitable doctrine of substantial

compliance, excused the appellants’ failure to serve the trial judge with a copy

of their Rule 1925(b) statement because appellants’ efforts “substantially

complied with the court’s order to file with the [c]ourt and a copy with the trial

judge their 1925(b) Statement.” Id. at 1008, 1010. The Supreme Court also

declined to find waiver because the trial court’s order did not instruct

appellants to serve a copy of their Rule 1925(b) statement on the trial judge

and was, thereby, inconsistent with Rule 1925(b)(3)(iii).       Id. at 1010-12.

Timeliness was not at issue in Berg.

        Since these cases do not address an untimely Rule 1925(b) statement,

they do not support the Majority’s holding that a Rule 1925 Order that does

                                      -3-
J-A27022-21



not correctly inform the parties about the method and place of service of the

Rule 1925(b) statement on the trial judge excuses an untimely Rule 1925(b)

statement. Rather, the holding in Presque Isle controls this case. I am,

therefore, constrained, to dissent and find that Appellants failed to preserve

their issues on appeal.




                                    -4-